Citation Nr: 1029484	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to February 
1956.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims.

This case was previously before the Board in April 2009 and 
September 2009, at which time it was remanded for further 
development.  While on remand, records were obtained from the 
Social Security Administration (SSA) in accord with the April 
2009 remand directives.  Thereafter, the Veteran underwent VA 
examinations in December 2009 which evaluated the nature and 
etiology of the claimed disabilities.  As such, the development 
directed by the Board's remands has been completed, and, thus, a 
new remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The preponderance of the more competent, probative, and 
credible evidence of record does not reflect the Veteran's 
current disabilities of the lumbar spine, cervical spine, 
bilateral knee, and/or skin were incurred in or otherwise the 
result of his active service.




CONCLUSIONS OF LAW

1.  Service connection is not warranted for the Veteran's lumbar 
spine disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Service connection is not warranted for the Veteran's 
cervical spine disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

3.  Service connection is not warranted for the Veteran's 
bilateral knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

4.  Service connection is not warranted for the Veteran's skin 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, and a duty to assist claimants by making 
reasonable efforts to get the evidence needed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via letters dated in November 2004, February 2005, and 
April 2005, all of which were clearly sent prior to the July 2005 
rating decision that is the subject of this appeal.  He was also 
sent additional notification via letters dated in May 2006 and 
November 2009, followed by readjudication of the appeal by 
Supplemental Statements of the Case promulgated in July 2009 and 
February 2010.  This development "cures" the timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  

The November 2004 VCAA letter informed the Veteran of what was 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and the Court's holding in Quartuccio, 
supra.  Moreover, the May 2006 letter included information 
regarding disability rating(s) and effective date(s) as mandated 
by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, 
statements submitted by his accredited representative in April 
2009, August 2009, and May 2010, cited to relevant statutes, 
regulations, and caselaw regarding his appellate claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated ... 
that any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Board acknowledges that the Veteran's service treatment records 
are unavailable, and that in such situations it has a heightened 
obligation to explain its findings and conclusions and carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Various other medical records were obtained and considered in 
conjunction with this appeal.  The Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any other relevant evidence that has not been obtained or 
requested.  Moreover, he was accorded a VA medical examination 
regarding this case in December 2009 which included opinions that 
addressed the etiology of the claimed disabilities which were 
supported by stated rationale.  As these opinions were based upon 
both a medical evaluation of the Veteran, and an accurate 
understanding of his medical history based upon review of his VA 
claims folder, the Board finds they are supported by an adequate 
foundation.  No competent medical evidence is of record which 
specifically refutes the findings of the December 2009 VA 
examination, and the Veteran has not otherwise identified any 
prejudice therein.  Accordingly, the Board finds that this 
examination is adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board acknowledges that the law provides service connection 
may also be established for certain disabilities on a presumptive 
basis (see, e.g. 38 C.F.R. § 3.309), and as secondary to already 
service-connected disabilities (see, 38 C.F.R. § 3.310).  
However, the Veteran has not contended, nor does the record 
otherwise indicate, that service connection is warranted for any 
of the claimed disabilities other than as directly related to 
service.

Analysis

With respect to the Veteran's claims for service connection for 
disabilities of the lumbar and cervical spines, and bilateral 
knees, he essentially contends that they are all due to in-
service injuries from when he fell from a telephone pole.  His 
service personnel record indicates that he served as a radio 
operator during active service.  There is also competent medical 
evidence that he currently has the claimed disabilities.  For 
example, a July 1999 VA treatment record reveals a history of 
lumbar disc disease.  A March 2005 VA treatment record reflects 
the Veteran's complaints of neck pain that he related to a fall 
from a pole during service, with intermittent neck pain since 
service.  In March 2006, he was treated for neck and low back 
pain.  Magnetic resonance imaging (MRI) examinations in March 
2005 and May 2005 reflect disabilities of the lumbar, thoracic, 
and cervical spine.  

Regarding the knees, an October 1999 X-ray of the left knee 
revealed mild to moderate degenerative osteoarthritis changes 
along the medical and patellofemoral joint compartments with 
posteroinferior osteophytic spurring of the patella.  A private 
treatment record indicates that the Veteran underwent a total 
bilateral knee arthroplasty in October 2002.  A private treatment 
record dated in January 2004 reveals a diagnosis of bilateral 
knee replacements due to severe degenerative arthritis and spinal 
stenosis.  VA medical records dated in September 2005 show that 
the Veteran injured his left knee during a recent fall.  The 
impression was left knee pain.  An October 2005 X-ray of the left 
knee revealed joint effusion.

In addition, the Veteran contends that he has a skin condition 
that is related to his service.  VA treatment records dated in 
September 2005 reflect that the Veteran's psoriasis was under 
"good control" with occasional flare-ups of an inguinal yeast 
infection. 

Despite the foregoing, the Board finds the preponderance of the 
competent medical and other evidence of record does not reflect 
the Veteran's current disabilities of the lumbar spine, cervical 
spine, bilateral knee, and/or skin were incurred in or otherwise 
the result of his active service.

The Board has already acknowledged that the Veteran's service 
treatment records are unavailable, and that in such situations it 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt rule.  
However, the case law does not lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) (wherein the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while in 
government control which would have required VA to disprove a 
claimant's allegation of injury or disease).

Of significant importance in whether direct service connection is 
warranted in this case is the fact that a thorough review of the 
competent medical evidence reflects there is no indication of any 
of the claimed disabilities until many years after his separation 
from service.  In pertinent part, the Board notes that a private 
medical statement from April 1990 noted that the Veteran's past 
medical history was unremarkable.  This statement, and other 
competent medical records dated through the period through 1995, 
contains findings of heart-related issues but none relating to 
the disabilities that are the subject of this appeal.  In fact, 
the first competent medical findings were made decades after the 
Veteran's separation from service.

The Court has indicated that the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.).

With respect to post-service continuity of symptoms under 
38 C.F.R. § 3.303(b), the Board acknowledges that the Veteran is 
competent to give evidence about what he feels; for example, the 
Veteran is competent to report that he felt pain in his back, 
neck, and knees, and experienced rashes on his body.  However, 
upon review of the claims folder, the Board finds that any 
assertion that he has had problems in this regard continuing 
since service is not supported by the records.  Although the 
Veteran originally stated that he had these problems continuously 
since service, he not acknowledged to the September 2009 VA 
examiner that he only sought relevant care post service one time 
(one or two years after service) until 1999 as to his neck, back, 
and knee complaints, approximately 43 years after service.  With 
respect to his skin disorder, the Veteran denied any treatment 
within 12 to 18 months after service, conceded that the fungus on 
his groin was intermittent in nature, and there is no medical 
evidence of fungus on the Veteran's feet until the VA examination 
of September 2009.  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which is 
negative for relevant complaints, diagnoses, or treatment for the 
claimed disorders for many years following the Veteran's 
separation from active duty.  Therefore, entitlement to service 
connection for any of the claimed disorders based on post-service 
continuity of symptomatology must also be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).

The Board also notes that while the Veteran is competent to 
report that he first noticed symptomatology associated with his 
low back, neck, knees, and skin during service, he is not 
competent to make a determination that his current disabilities 
are causally related to the events of his active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons; however, lay evidence is not 
competent to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation).  Here, the only 
competent medical evidence of record which addresses the etiology 
of the claimed disabilities is that of the December 2009 VA 
examination, which essentially found that these disabilities were 
not incurred in or otherwise the result of his active service.  
As detailed above, the Board has already determined that these 
opinions are based upon an adequate foundation, and are adequate 
for resolution of this case.

In summary, there is competent and probative medical evidence on 
file which indicates the claimed disabilities were not present 
until decades after service, and unrefuted competent medical 
opinions from the December 2009 VA examination that these 
disabilities are not causally related to service.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against the Veteran's claims of service connection 
for disabilities of the lumbar spine, cervical spine, bilateral 
knee, and skin.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, supra; 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for a lumbar spine disorder is 
denied.

Entitlement to service connection for a cervical spine disorder 
is denied.

Entitlement to service connection for a bilateral knee disorder 
is denied.

Entitlement to service connection for a skin disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


